Citation Nr: 1033815	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected systemic lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1992 to 
November 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

The Veteran testified before the undersigned at a hearing in 
April 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, a remand is necessary for additional development.  
The Veteran testified that his VA physicians opined that his 
hypertension was secondary to his systemic lupus erythematosus.  
The record was held open following the Veteran's April 2010 
hearing for 60 days so that additional treatment records, 
including positive nexus statements from his VA physicians, could 
be obtained.  To date, no records have been submitted by Veteran.  
Although the duty to assist is not a one-way street, since VA has 
actual knowledge of additional VA treatment records and VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession, the Board finds that a 
remand is necessary to obtain those records.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Additionally, the Board observes 
that the most recent VA medical treatment records from the 
Central Arkansas Health Care System (HCS) are dated in August 
2008.  Therefore, all VA medical treatment records dating from 
August 2008 should be associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA 
medical treatment records dating from August 
2008.  If no such records exist, that fact 
should be noted in the claims file.  Also 
attempt to obtain any other evidence 
identified as relevant by the Veteran during 
the course of this remand provided that any 
necessary authorization forms are completed.

2.  After undertaking any other development 
deemed appropriate, the AMC/RO should 
consider the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


